Case: 16-15326    Date Filed: 09/07/2017   Page: 1 of 7


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 16-15326
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 2:15-cv-00469-WKW-TFM



STEVEN MARK HAYDEN,
individually and as trustee for William B.
Cashion Nevada Spendthrift Trust and
William B. Cashion Family Trust,

                                                         Plaintiff-Appellant,

                                      versus

ROBERT S. VANCE, JR.,
in his individual capacity,
ANNE-MARIE ADAMS,
in her individual capacity,
J. SCOTT VOWELL,
in his individual capacity,
HOUSTON BROWN,
in his individual capacity,
JAMES ALLEN MAIN,
in his individual capacity,
Associate Justice of Alabama Supreme
Court,

                                                            Defendants-Appellees,
                Case: 16-15326        Date Filed: 09/07/2017    Page: 2 of 7


ROY MOORE,
in his individual capacity, et al.,

                                                                                Defendants.

                              ________________________

                     Appeal from the United States District Court
                         for the Middle District of Alabama
                           ________________________

                                   (September 7, 2017)



Before WILSON, ANDERSON, and EDMONDSON, Circuit Judges.



PER CURIAM:



       Steven Mark Hayden, proceeding pro se,1 appeals the district court’s award

of attorneys’ fees to Defendants Western Steel Incorporated, Merchants

Commercial Bank, and William B. Cashion in this civil action filed pursuant to 42

U.S.C. § 1983 and Alabama law. No reversible error has been shown; we affirm.

       This civil action arises out of Defendants’ involvement in an underlying

Alabama court case (the “Jefferson County Action”), in which Cashion sued




1
  We construe liberally pro se pleadings. Tannenbaum v. United States, 148 F.3d 1262, 1263
(11th Cir. 1998).


                                              2
                Case: 16-15326        Date Filed: 09/07/2017       Page: 3 of 7


Plaintiff for declaratory and injunctive relief. 2 Briefly stated, Plaintiff alleges that

Defendants conspired to have the Jefferson County Action assigned to an

unconstitutional Commercial Litigation Docket (“CLD”), in violation of his

Fourteenth Amendment due process rights and Alabama law. The district court

dismissed with prejudice Plaintiff’s federal claims and declined to exercise

jurisdiction over Plaintiff’s state-law claims.

       The district court then referred the case back to the magistrate judge for a

determination about attorneys’ fees. The magistrate judge recommended that

Defendants’ motion for attorneys’ fees be granted in part based on the district

court’s authority under 42 U.S.C. § 1988 and pursuant to the court’s inherent

powers. In doing so, the magistrate judge made this observation:

       It is obvious from Hayden’s multiple filings, a review of the state
       court docket, and the prior case filed in the Northern District of
       Alabama that Plaintiff simply will not accept the state court judgment
       and keeps court shopping in the vain hope to find someone who will
       agree with him. Federal court jurisdiction does not work in such a
       fashion. Enough is enough. This Court finds Plaintiff’s filings have
       crossed the line into the realm of frivolous, malicious, and
       unreasonable.
       The district court adopted the magistrate judge’s recommendation and

awarded Defendants $15,000 in attorneys’ fees and $76.06 in costs. Plaintiff

appealed.

2
  In addition to the Defendants involved in this appeal, Plaintiff named as defendants various
state court judges, state court employees, the United States Department of Justice, and the United
States Attorney for the Northern District of Alabama.
                                                3
              Case: 16-15326      Date Filed: 09/07/2017   Page: 4 of 7


      We review the district court’s decision to grant attorneys’ fees under an

abuse-of-discretion standard. Davis v. Nat’l Med. Enters., 253 F.3d 1314, 1318-19

(11th Cir. 2001). An abuse of discretion occurs if the district court “fails to apply

the proper legal standard or to follow proper procedures in making the

determination, or bases an award upon findings of fact that are clearly erroneous.”

Gray ex rel. Alexander v. Bostic, 613 F.3d 1035, 1039 (11th Cir. 2010). The

abuse-of-discretion standard implies necessarily that a district court has a range of

choices; unless the district court’s decision constitutes a clear error of judgment,

we will affirm even if we might have decided the issue another way. United States

v. Frazier, 387 F.3d 1244, 1259 (11th Cir. 2004) (en banc).

      Courts have the inherent power to impose attorneys’ fees when a party acts

“in bad faith, vexatiously, wantonly, or for oppressive reasons.” Chambers v.

NASCO, Inc., 501 U.S. 32, 45-46 (1991). A court’s inherent power is “governed

not by rule or statute but by the control necessarily vested in courts to manage their

own affairs so as to achieve the orderly and expeditious disposition of cases.” Id.

at 43. A party acts in bad faith when he “knowingly or recklessly raises a frivolous

argument, or argues a meritorious claim for the purpose of harassing an opponent.”

Barnes v. Dalton, 158 F.3d 1212, 1214 (11th Cir. 1998).

      In the Jefferson County Action, the state court entered judgment against

Plaintiff. Among other forms of relief, the state court enjoined Plaintiff from


                                           4
               Case: 16-15326      Date Filed: 09/07/2017    Page: 5 of 7


“pursuing any cause of action against William B. Cashion, Merchants Commercial

Bank, Western Steel, . . . or any of Mr. Cashion’s other asserts, property or

interests . . . that attempts to assert that any asset, property or interest of William B.

Cashion is owned or controlled by” Plaintiff. The state court concluded that

injunctive relief was warranted in part because Plaintiff had “demonstrated that

little will stop [him] from attempting to acquire control of Cashion’s assets or

harassing [Cashion].” Plaintiff was also warned expressly that violating the court’s

injunction order would result in “severe sanctions.” The state court judgment was

affirmed on appeal by the Alabama Supreme Court.

      In spite of the state court’s warnings, Plaintiff thereafter attempted

unsuccessfully to relitigate the same or similar issues and to otherwise attack the

final judgment in the Jefferson County Action by filing suit both in another

Alabama state court and in federal court. As a result, the Circuit Court of Jefferson

County twice held Plaintiff in contempt for knowingly violating the court’s order.

      During the course of this federal proceeding, Plaintiff has continued his

attempts to attack collaterally the Jefferson County Action. Plaintiff also filed in

the district court a series of frivolous motions. Among other things, Plaintiff

asserted that Cashion was incompetent and moved for a psychological exam

pursuant to Fed. R. Civ. P. 35.




                                            5
                 Case: 16-15326        Date Filed: 09/07/2017        Page: 6 of 7


       Given this record of Plaintiff’s vexatious conduct and the repeated warnings

issued to Plaintiff, the district court committed no clear error in determining that

Plaintiff filed this civil action in bad faith. The district court thus abused no

discretion in imposing attorneys’ fees pursuant to its inherent power. 3 See

Chambers, 501 U.S. at 45-46.

       Plaintiff’s remaining arguments on appeal are without merit. 4 First, the

district court committed no error in considering documents filed in other cases

involving Plaintiff and Defendants. Many of these documents were filed as

exhibits by both parties in this case and, thus, were part of the record. Moreover,

the district court was permitted to take judicial notice of documents filed in other

court cases. See United States v. Jones, 29 F.3d 1549, 1553 (11th Cir. 1994).

       We also reject Plaintiff’s argument that the district court lacked jurisdiction

to consider whether his civil action was filed in bad faith. The district court retains




3
  Because we conclude that the district court was authorized to impose attorneys’ fees pursuant
to its inherent power, we need not address whether attorneys’ fees were also appropriate under
42 U.S.C. § 1988.
4
  To the extent Plaintiff seeks to challenge the district court’s order dismissing his complaint, this
appeal is untimely filed. See Fed. R. App. P. 4(a)(1)(A) (a notice of appeal must be filed “within
30 days after entry of the judgment or order appealed from”). To the extent Plaintiff’s appellate
brief can be construed as challenging the district court’s denial of his motion to void the
judgment, pursuant to Fed. R. Civ. P. 60(b), Plaintiff has failed to satisfy his burden of
demonstrating “a justification so compelling that the court was required to vacate its order.” For
background, see Cavaliere v. Allstate Ins. Co., 996 F.2d 1111 (11th Cir. 1993).
                                                  6
              Case: 16-15326    Date Filed: 09/07/2017   Page: 7 of 7


jurisdiction to consider an award of attorneys’ fees and costs, even after judgment

is entered. Zinni v. ER Solutions, 692 F.3d 1162, 1168 n.10 (11th Cir. 2012).

      AFFIRMED.




                                         7